IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                No. 00-20402
                            Conference Calendar



JACQUELINE JOHNSON,

                                             Plaintiff-Appellant,

versus

HOUSING AUTHORITY OF THE CITY OF BRYAN,

                                             Defendant-Appellee.

                            --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                           USDC No. H-98-CV-1233
                            --------------------
                              December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

       Jacqueline Johnson appeals the summary judgment in favor of

the Housing Authority of the City of Bryan, Texas, in her action

alleging discriminatory employment practices in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et

seq.       The district court entered summary judgment because the

Bryan Housing Authority was not an employer as defined by Title

VII.       Title VII defines “employer” as “a person engaged in an

industry affecting commerce who has fifteen or more employees

each working day in each of twenty or more calendar weeks in the

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20402
                                 -2-

current or preceding calendar year . . . .”    42 U.S.C.

§ 2000e(b); Greenlees v. Eidenmuller Enterprises, Inc., 32 F.3d
197, 198 (5th Cir. 1994).    The Bryan Housing Authority   submitted

the affidavit of its Executive Director which stated that the

Bryan Housing Authority had no more than seven employees at any

time.    Johnson submitted no evidence to the district court to

rebut this affidavit.

     Johnson has filed a motion to supplement the record with

several documents including the Bryan Housing Authority quarterly

report to the Texas Workforce Commission.    This court does not

generally consider new evidence presented for the first time on

appeal.    See United States v. Flores, 887 F.2d 543, 546 (5th Cir.

1989).    This case does not present any circumstances which would

require a variance from the general policy.    Johnson’s motion to

supplement the record is DENIED.

     There is no genuine issue for trial that the Bryan Housing

Authority was not an employer as defined under Title VII, and the

district court did not err in granting summary judgment in favor

of the defendant.    See Amburgey v. Corhart Refractories Corp.,

936 F.2d 805, 809 (5th Cir. 1991).

     AFFIRMED; MOTION TO SUPPLEMENT THE RECORD DENIED.